

Exhibit 10.9




SUMMARY OF NON-MANAGEMENT DIRECTOR COMPENSATION
As of January 1, 2020
Function
 
Amount Paid
 
Form of Payment
 
 
 
 
 
Annual Stock Retainer
 
$95,000 annually
 
Payable in quarterly increments in shares of company common stock at its fair
market value
 
 
 
 
 
Annual Cash Retainer
 
$70,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Audit Committee Members Meeting Fee
 
$15,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Audit Committee Chair Meeting Fee
 
$30,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Compensation Committee Members Meeting Fee
 
$10,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Compensation Committee Chair Meeting Fee
 
$20,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Nominating & Governance Committee Members Meeting Fee
 
$10,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Nominating & Governance Committee Chair Meeting Fee
 
$15,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Independent Chairman of the Board
 
$75,000 annually
 
Payable in cash in quarterly increments






